Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on February 17, 2021  for application number 17/177,303. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-6 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-024060, filed on February 17,2020.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on February 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The abstract of the disclosure is objected to because “the abstract exceeds 150 words”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over TOYOOKA et al.(US 2018/0275832 A1)(hereinafter Toyooka) in view of SHAMAIE(US 2013/0088461 A1)(hereinafter Shamaie) in further view of TASHIRO et al.(US 2017/0143294 A1)(hereinafter Tashiro).
Regarding claims 1 and 5, Toyooka teaches a position detection method of detecting a position in an operation surface pointed by a pointing element, and  a position detection device [See Toyooka: Figs. 1-9 regarding method and system for detecting fingertip coordinates], the method comprising / comprising: 
irradiating with infrared light toward the operation surface/ a first processor configured to irradiate with infrared light toward an operation surface on which an operation with a pointing element is performed [See Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding projector 100 projects a projection image PS on the projection surface SS. In a case where the drawing image is not provided in the projector 100, the projection image PS is irradiated with light from the projector 100…  In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region… (Thus, the light that is irradiated from the projector may be visible or near-infrared)]; 
obtaining a first taken image by imaging the operation surface with the first camera configured to take an image with the infrared light / a second processor configured to obtain a first taken image obtained by imaging the operation surface with a first camera configured to take an image with the infrared light [See Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding The image capturing unit 30 captures an image of an image capturing region MR (FIG. 3 which will be described later) including the projection surface SS, and thus generates captured image data. The image capturing unit 30 is connected to the capturing timing control unit 90 and the line memory 80. The image capturing unit 30 includes two cameras 32a and 32b…Each of the cameras 32a and 32b sequentially outputs captured image data corresponding to the region of which the exposure has been ended, to the line memory 80. In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region...(Thus, camera 32a is configured to captured a first image with the near-infrared light)]; 
obtaining a second taken image by imaging the operation surface with the second camera different in imaging viewpoint from the first camera and configured to take an image with the infrared light / a second processor configured to obtain second taken image obtained by imaging the operation surface with a second camera different in imaging viewpoint from the first camera and configured to take an image with the infrared light [See  Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding The image capturing unit 30 captures an image of an image capturing region MR (FIG. 3 which will be described later) including the projection surface SS, and thus generates captured image data. The image capturing unit 30 is connected to the capturing timing control unit  90 and the line memory  80. The image capturing unit 30 includes two cameras 32a and 32b…Each of the cameras 32a and 32b sequentially outputs captured image data corresponding to the region of which the exposure has been ended, to the line memory 80. In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region...(Thus, camera 32b is configured to captured a second image with the near-infrared light)].
Toyooka does not explicitly disclose removing / remove a noise component from the first taken image and the second taken image based on a degree of coincidence in luminance gradient between a first background image and the first taken image, and a degree of coincidence in luminance gradient between a second background image and the second taken image, the first background image being obtained by imaging the operation surface with the first camera when the pointing element does not point the operation surface, and the second background image being obtained by imaging the operation surface with the second camera when the pointing element does not point the operation surface.
However, Shamaie teaches removing / remove a noise component from the first taken image and the second taken image based on a degree of coincidence in luminance gradient between a first background image and the first taken image, and a degree of coincidence in luminance gradient between a second background image and the second taken image, the first background image being obtained by imaging the operation surface with the first camera when the pointing element does not point the operation surface, and the second background image being obtained by imaging the operation surface with the second camera when the pointing element does not point the operation surface[See Shamaie: at least Figs. 4-11C, par. 52-54, 57-70 regarding At 510, the first and/or second image is filtered based on the (e.g., respective) background image(s). In one instance, a first image is filtered based on a corresponding first background image, and a second image is filtered based on a corresponding second background image. For example, a two-dimensional brightness map from the background image(s) (Bx,y) may be subtracted from a similar map of the first and/or second image (Ix,y). A noise threshold, ϵ, may be set, such that the filtered image only includes non-zero values at pixels for which a difference between the first and/or second image and the background image exceeded the threshold…The background image(s) may have been captured during a control condition when no object was present. The background image(s) may have been specifically captured to act as a control (e.g., after having instructed a user to prepare a scene for the capture of the image) or it may have been taken without a user's knowledge…].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toyooka with Shamaie teachings by including “removing / remove a noise component from the first taken image and the second taken image based on a degree of coincidence in luminance gradient between a first background image and the first taken image, and a degree of coincidence in luminance gradient between a second background image and the second taken image, the first background image being obtained by imaging the operation surface with the first camera when the pointing element does not point the operation surface, and the second background image being obtained by imaging the operation surface with the second camera when the pointing element does not point the operation surface” because this combination has the benefit of providing a noise removal operation to improve the  image processing of the projector system[See Shamaie: par. 3-8].
Further on, Shamai teaches or suggest converting / convert the first taken image from which the noise component removed into a first converted taken image calibrated with respect to the operation surface[See Shamaie: at least Figs. 4-11C, par. 52-54, 57-70 regarding At 510, the first and/or second image is filtered based on the (e.g., respective) background image(s). In one instance, a first image is filtered based on a corresponding first background image, and a second image is filtered based on a corresponding second background image. For example, a two-dimensional brightness map from the background image(s) (Bx,y) may be subtracted from a similar map of the first and/or second image (Ix,y). A noise threshold, ϵ, may be set, such that the filtered image only includes non-zero values at pixels for which a difference between the first and/or second image and the background image exceeded the threshold …(Thus, a first image is converted by being filtered)]; and converting / convert the second taken image from which the noise component removed into a second converted taken image calibrated with respect to the operation surface [See Shamaie: at least Figs. 4-11C, par. 52-54, 57-70 regarding At 510, the first and/or second image is filtered based on the (e.g., respective) background image(s). In one instance, a first image is filtered based on a corresponding first background image, and a second image is filtered based on a corresponding second background image. For example, a two-dimensional brightness map from the background image(s) (Bx,y) may be subtracted from a similar map of the first and/or second image (Ix,y). A noise threshold, ϵ, may be set, such that the filtered image only includes non-zero values at pixels for which a difference between the first and/or second image and the background image exceeded the threshold …(Thus, a second image is converted by being filtered)].
Toyooka and Shamaie do not explicitly disclose forming / form a difference image between the first converted taken image and the second converted taken image and  extracting / extract an area in which a disparity amount between the first converted taken image and the second converted taken image is within a predetermined range out of the difference image as a candidate area in which an image of the pointing element is included.
However, extracting an area  in which an amount of disparity, displacement or difference in a differential image is within a predetermined range as a candidate area to detect a tip was well known in the art at the time of the invention was filed as evident from the teaching of Tashiro [See Tashiro: at least Figs. 2-16 and par. 0125-0134 regarding tip candidate detector 74 performs a tip detection process on the differential image generated by the differential image generator 68 to detect at least one tip candidate including the puncture needle tip. The tip candidate detector 74 includes a candidate point extraction processor (hereinafter also referred to as an extraction processor) 82 and a tip candidate specifying processor (hereinafter also referred to as a specifying processor) 84. As an example of the tip detection process, first, the candidate point extraction processor 82 extracts points having luminance difference values satisfying predetermined conditions based on a luminance difference or a luminance value of the differential image as tip candidate points of the puncture needle. For example, the candidate point extraction processor 82 performs binarization, filter processing, and LUT (lookup table) processing for gradation processing or the like to extract regions or portions (a collection of pixels) in which the luminance difference in relation to the luminance of neighboring portions is equal to or larger or smaller than a predetermined value, or regions of which the luminance values are equal to or larger or smaller than a predetermined value as the tip candidate points of the puncture needle…].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toyooka and Shamaie with Tashiro teachings by including “forming / form a difference image between the first converted taken image and the second converted taken image and  extracting / extract an area in which a disparity amount between the first converted taken image and the second converted taken image is within a predetermined range out of the difference image as a candidate area in which an image of the pointing element is included” because this combination has the benefit of providing a tip candidate analysis for the tip detection process [See Tashiro: at least Figs. 2-16 and par. 0125-0134].
Further on when combined teachings, Tashiro teaches or suggests detecting/ detect a tip position of the pointing element from the candidate area based on a shape of the pointing element; and determining / determine a pointing position of the pointing element in the operation surface and whether or not the pointing element had contact with the operation surface based on a result of the detecting [See Tashiro: at least Figs. 2-16 and par. 125-134, 155-160, 164 regarding  the extraction processor 82 and/or the specifying processor 84 of the tip candidate detector 74 searches a region of the differential image based on a frame displayed on the display unit 52, located near the tip candidates of the puncture needle detected at a point in time earlier than the displayed frame, preferably a region near a line connecting tip candidates of the puncture needle detected at two points in time earlier than the displayed frame to thereby detect tip candidates of the puncture needle from the differential image based on the displayed frame. The tip candidate processor 76 performs a process of highlighting a predetermined number of tip candidates, that is to say, at least one tip candidate detected by the tip candidate detector 74 or the coordinates thereof to generate the image of the highlighted tip candidate of the puncture needle, namely a tip image in which the tip candidate of the puncture needle is highlighted, in order to make the image easily identified by an operator when it is displayed on the display unit 52. he colored or brightened region of the tip candidate of the puncture needle or the coordinates thereof may be the region of the tip candidate itself, and may be an optional region of the coordinates of the tip candidate, for example, a rectangular, elliptical, circular, or square region including the coordinates…The tip candidate storage unit 78 is a storage unit which is formed of a memory, a hard disk, or the like and stores the tip candidates (the positions (coordinates) or sizes thereof) detected by the tip candidate detector 74 ] .

Regarding claim 6, Toyooka teaches a display device [See Toyooka: Figs. 1-2 regarding projector system with projection unit comprising a liquid crystal panel] comprising: 
a light source configured to irradiate with infrared light toward an operation surface on which an operation with a pointing element is performed[See Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding projector 100 projects a projection image PS on the projection surface SS. In a case where the drawing image is not provided in the projector 100, the projection image PS is irradiated with light from the projector 100…  In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region… (Thus, the light that is irradiated from the projector may be visible or near-infrared)];
 a first camera configured to take an image with infrared light[See Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding The image capturing unit 30 includes two cameras 32a and 32b…Each of the cameras 32a and 32b sequentially outputs captured image data corresponding to the region of which the exposure has been ended, to the line memory 80. In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region...(Thus, camera 32a is configured to captured a first image with the near-infrared light)];
 a second camera different in imaging viewpoint from the first camera, and configured to take an image with the infrared light[See  Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding  The image capturing unit 30 includes two cameras 32a and 32b…Each of the cameras 32a and 32b sequentially outputs captured image data corresponding to the region of which the exposure has been ended, to the line memory 80. In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region...(Thus, camera 32b is configured to captured a second image with the near-infrared light)];
 a processor configured to obtain a first taken image by imaging the operation surface with the first camera[See Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding The image capturing unit 30 captures an image of an image capturing region MR (FIG. 3 which will be described later) including the projection surface SS, and thus generates captured image data. The image capturing unit 30 is connected to the capturing timing control unit 90 and the line memory 80. The image capturing unit 30 includes two cameras 32a and 32b…Each of the cameras 32a and 32b sequentially outputs captured image data corresponding to the region of which the exposure has been ended, to the line memory 80. In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region...(Thus, camera 32a is configured to captured a first image with the near-infrared light)], and to obtain a second taken image by imaging the operation surface with the second camera[See  Toyooka: at least Figs. 1-9, par. 23-24, 25, 28-32 regarding The image capturing unit 30 captures an image of an image capturing region MR (FIG. 3 which will be described later) including the projection surface SS, and thus generates captured image data. The image capturing unit 30 is connected to the capturing timing control unit  90 and the line memory  80. The image capturing unit 30 includes two cameras 32a and 32b…Each of the cameras 32a and 32b sequentially outputs captured image data corresponding to the region of which the exposure has been ended, to the line memory 80. In this exemplary embodiment, the cameras 32a and 32b are cameras which perform image capturing by receiving light in a visible region, and may be cameras using light in a region (for example, near-infrared region) other than the visible region...(Thus, camera 32b is configured to captured a second image with the near-infrared light)].
Toyooka does not explicitly disclose remove a noise component from the first taken image and the second taken image based on a degree of coincidence in luminance gradient between a first background image and the first taken image, and a degree of coincidence in luminance gradient between a second background image and the second taken image, the first background image being obtained by imaging the operation surface with the first camera when the pointing element does not point the operation surface, and the second background image being obtained by imaging the operation surface with the second camera when the pointing element does not point the operation surface.
However, Shamaie teaches remove a noise component from the first taken image and the second taken image based on a degree of coincidence in luminance gradient between a first background image and the first taken image, and a degree of coincidence in luminance gradient between a second background image and the second taken image, the first background image being obtained by imaging the operation surface with the first camera when the pointing element does not point the operation surface, and the second background image being obtained by imaging the operation surface with the second camera when the pointing element does not point the operation surface[See Shamaie: at least Figs. 4-11C, par. 52-54, 57-70 regarding At 510, the first and/or second image is filtered based on the (e.g., respective) background image(s). In one instance, a first image is filtered based on a corresponding first background image, and a second image is filtered based on a corresponding second background image. For example, a two-dimensional brightness map from the background image(s) (Bx,y) may be subtracted from a similar map of the first and/or second image (Ix,y). A noise threshold, ϵ, may be set, such that the filtered image only includes non-zero values at pixels for which a difference between the first and/or second image and the background image exceeded the threshold…The background image(s) may have been captured during a control condition when no object was present. The background image(s) may have been specifically captured to act as a control (e.g., after having instructed a user to prepare a scene for the capture of the image) or it may have been taken without a user's knowledge…].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toyooka with Shamaie teachings by including “remove a noise component from the first taken image and the second taken image based on a degree of coincidence in luminance gradient between a first background image and the first taken image, and a degree of coincidence in luminance gradient between a second background image and the second taken image, the first background image being obtained by imaging the operation surface with the first camera when the pointing element does not point the operation surface, and the second background image being obtained by imaging the operation surface with the second camera when the pointing element does not point the operation surface” because this combination has the benefit of providing a noise removal operation to improve the  image processing of the projector system[See Shamaie: par. 3-8].
Further on, Shamai teaches or suggests convert the first taken image from which the noise component removed into a first converted taken image calibrated with respect to the operation surface[See Shamaie: at least Figs. 4-11C, par. 52-54, 57-70 regarding At 510, the first and/or second image is filtered based on the (e.g., respective) background image(s). In one instance, a first image is filtered based on a corresponding first background image, and a second image is filtered based on a corresponding second background image. For example, a two-dimensional brightness map from the background image(s) (Bx,y) may be subtracted from a similar map of the first and/or second image (Ix,y). A noise threshold, ϵ, may be set, such that the filtered image only includes non-zero values at pixels for which a difference between the first and/or second image and the background image exceeded the threshold …(Thus, a first image is converted by being filtered)], and
convert the second taken image from which the noise component removed into a second converted taken image calibrated with respect to the operation surface[See Shamaie: at least Figs. 4-11C, par. 52-54, 57-70 regarding At 510, the first and/or second image is filtered based on the (e.g., respective) background image(s). In one instance, a first image is filtered based on a corresponding first background image, and a second image is filtered based on a corresponding second background image. For example, a two-dimensional brightness map from the background image(s) (Bx,y) may be subtracted from a similar map of the first and/or second image (Ix,y). A noise threshold, ϵ, may be set, such that the filtered image only includes non-zero values at pixels for which a difference between the first and/or second image and the background image exceeded the threshold …(Thus, a second image is converted by being filtered)].
 Toyooka and Shamaie do not explicitly disclose form a difference image between the first converted taken image and the second converted taken image; and extract an area in which a disparity amount between the first converted taken image and the second converted taken image is within a predetermined range out of the difference image as a candidate area in which an image of the pointing element is included.
However, extracting an area  in which an amount of disparity, displacement or difference in a differential image is within a predetermined range as a candidate area to detect a tip was well known in the art at the time of the invention was filed as evident from the teaching of Tashiro [See Tashiro: at least Figs. 2-16 and par. 0125-0134 regarding tip candidate detector 74 performs a tip detection process on the differential image generated by the differential image generator 68 to detect at least one tip candidate including the puncture needle tip. The tip candidate detector 74 includes a candidate point extraction processor (hereinafter also referred to as an extraction processor) 82 and a tip candidate specifying processor (hereinafter also referred to as a specifying processor) 84. As an example of the tip detection process, first, the candidate point extraction processor 82 extracts points having luminance difference values satisfying predetermined conditions based on a luminance difference or a luminance value of the differential image as tip candidate points of the puncture needle. For example, the candidate point extraction processor 82 performs binarization, filter processing, and LUT (lookup table) processing for gradation processing or the like to extract regions or portions (a collection of pixels) in which the luminance difference in relation to the luminance of neighboring portions is equal to or larger or smaller than a predetermined value, or regions of which the luminance values are equal to or larger or smaller than a predetermined value as the tip candidate points of the puncture needle…].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Toyooka and Shamaie with Tashiro teachings by including “form a difference image between the first converted taken image and the second converted taken image; and extract an area in which a disparity amount between the first converted taken image and the second converted taken image is within a predetermined range out of the difference image as a candidate area in which an image of the pointing element is included” because this combination has the benefit of providing a tip candidate analysis for the tip detection process [See Tashiro: at least Figs. 2-16 and par. 0125-0134].
 Further on when combined teachings with Toyooka, Tashiro teaches or suggests detect a tip position of the pointing element from the candidate area based on a shape of the pointing element, and determine a pointing position of the pointing element in the operation surface and whether or not the pointing element had contact with the operation surface based on a result of the detecting[See Tashiro: at least Figs. 2-16 and par. 125-134, 155-160, 164 regarding  the extraction processor 82 and/or the specifying processor 84 of the tip candidate detector 74 searches a region of the differential image based on a frame displayed on the display unit 52, located near the tip candidates of the puncture needle detected at a point in time earlier than the displayed frame, preferably a region near a line connecting tip candidates of the puncture needle detected at two points in time earlier than the displayed frame to thereby detect tip candidates of the puncture needle from the differential image based on the displayed frame. The tip candidate processor 76 performs a process of highlighting a predetermined number of tip candidates, that is to say, at least one tip candidate detected by the tip candidate detector 74 or the coordinates thereof to generate the image of the highlighted tip candidate of the puncture needle, namely a tip image in which the tip candidate of the puncture needle is highlighted, in order to make the image easily identified by an operator when it is displayed on the display unit 52. he colored or brightened region of the tip candidate of the puncture needle or the coordinates thereof may be the region of the tip candidate itself, and may be an optional region of the coordinates of the tip candidate, for example, a rectangular, elliptical, circular, or square region including the coordinates…The tip candidate storage unit 78 is a storage unit which is formed of a memory, a hard disk, or the like and stores the tip candidates (the positions (coordinates) or sizes thereof) detected by the tip candidate detector 74 ]; and a light modulation device configured to display an image on the operation surface based on the pointing position[See Toyooka: par. 24, 28, 35-37, 40-41,  regarding projector 100 is an interactive projector that performs an input operation by a user, based on position information of the detected finger 500. ].

Allowable Subject Matter
11.	Claims 2-4 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482